ORDER

PER CURIAM.
AND NOW, this 16th day of September, 1997, it is ordered that Petitioner’s Petition for Allowance of Appeal if GRANTED; and the order of the Superior Court reversing the order of the Court of Common Pleas of Philadelphia County transferring venue from Philadelphia County to County and remanding the matter to Philadelphia County for further proceedings is AFFIRMED on the basis of this court’s opinion in Cheeseman v. Lethal Exterminators, Inc., No. 56 E.D. Appeal Docket 1996, and Forman v. Rossman, et al., No. 57 E.D. Appeal Docket 1996, — Pa. -, 701 A.2d 156 (1997).
NIGRO, J., did not participate in the consideration or decision of this matter.